As filed with the Securities and Exchange Commission on January 6, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 Registrant's telephone number, including area code Date of fiscal year end: 10/31/2011 Date of reporting period:10/31/2011 Item 1. Reports to Stockholders. Domestic ActivePassive Large Cap Growth Fund Equity ActivePassive Large Cap Value Fund Funds ActivePassive Small/Mid Cap Fund International ActivePassive International Equity Fund Funds ActivePassive Global Bond Fund Domestic ActivePassive Intermediate Taxable Bond Fund Bond ActivePassive Intermediate Municipal Bond Fund Funds (each, a “Fund” together, the “Funds”) Each a series of Advisors Series Trust Annual Report October 31, 2011 Message to Our Shareholders Twelve month performance attribution ending October 31, 2011 for the ActivePassive Funds was as follows: The ActivePassive Large Cap Growth Fund underperformed its Russell 1000 Growth Index by 1.91% for the 12-month period ending October 31, 2011, 8.01% versus 9.92%.Both the passive component (Vanguard Growth ETF) and the active component (managed by Transamerica Investment Management, LLC until April 1, 2011 and as of June 1, 2011 by TCW Investment Management Company) trailed the benchmark slightly.The managers underweight in the strong-performing Consumer Staples sector caused the underperformance of the active component. The ActivePassive Large Cap Value Fund slightly underperformed its Russell 1000 Value Index by 0.52% for the 12-month period ending October 31, 2011, 5.64% versus 6.16%.While the passive component (Vanguard Value ETF) trailed the benchmark slightly, the active component (managed by C.S. McKee, L.P.) outperformed it slightly.The managers underweight in the worst-performing Financials sector caused the outperformance of the active component. The ActivePassive Small/Mid Fund underperformed its Russell 2500 Index by 1.66% for the 12-month period ending October 31, 2011, 9.63% versus 7.97%.The passive components (iShares Small-Cap Growth ETF, iShares Small-Cap Value ETF, iShares Mid-Cap Growth ETF and iShares Mid-Cap Value ETF) trailed the benchmark while the active component (managed by Eagle Asset Management, Inc.) beat it by a wide margin.Strong performance of its Consumer Discretionary and Health Care holdings caused the significant outperformance of the active component. The ActivePassive International Equity Fund slightly outperformed the MSCI EAFE Index by .41% for the 12-month period ending October 31, 2011, -3.67% versus -4.08%.The passive component trailed the benchmark while the active component (managed by Invesco Advisers, Inc.) beat it by a wide margin.Significant underweight in the struggling Financials sector caused the outperformance of the active component. The ActivePassive Taxable Bond Fund underperformed the Barclay’s Capital Aggregate Bond Index by 1.85% for the 12-month period ending October 31, 2011, 3.15% versus 5.00%.Both the passive component (Vanguard Total Bond Market ETF) and the active component (managed by Sage Advisory Services Ltd. Co.) trailed the benchmark.Little exposure to long-term bonds caused the underperformance of the active component. The ActivePassive Municipal Bond Fund slightly underperformed its Barclay’s Capital Municipal Bond Index by .69% for the 12-month period ending October 31, 2011, 3.09% versus 3.78%.The passive component (iShares S&P National Municipal Bond Fund ETF and SPDR Nuveen Barclays Capital Municipal Bond ETF) trailed the benchmark while the active component (managed by 3 Gannett, Welsh & Kotler, LLC) essentially matched the benchmark performance for the period. The ActivePassive Global Bond Fund underperformed the BofA Merrill Lynch Global Broad Market Index by 2.34% for the 12-month period ending October 31, 2011, 1.78% versus 4.12%.Both the passive component (SPDR Barclays Capital International Treasury Bond ETF and Vanguard Total Bond Market ETF) and the active component (Loomis Sayles Global Bond Fund and Oppenheimer International Bond Fund) trailed the benchmark.Underweight in dollar denominated bonds caused the underperformance of the active component of the portfolio. During 2011, our allocations to active and passive has shifted during the period. In general, we increased our allocation to passive in most funds due to the high correlation market environment.Active managers have shown a tendency to underperform in periods of high correlation.The exception to this strategy is within the Municipal Bond and Global Bond categories as based on current market inefficiencies. In broad terms, global and domestic markets experienced massive volatility while still experiencing modest gains over the last 12 months.The period can most aptly be described as a broad “de-risking” by many market participants due to a number of issues.European sovereign debt concerns escalated throughout the quarter, expanding beyond the borders of Greece to include Italy and Spain.In the U.S., investors dealt with stalled debates over debt ceiling adjustments and the eventual downgrade of U.S. debt by Standard & Poor’s.Investors in both Europe and the U.S. grew increasingly concerned over the political stalemates impacting decision-making in both regions. For the U.S. equity markets, the third quarter brought a sharp reversal in the upward trend felt through the first half of the year.Many investors became increasingly nervous about the impending debt ceiling deadline of August 2nd, and what it would mean to the global financial markets if the U.S. defaulted on its debt obligations.Despite an agreement reached by both political parties to raise the debt ceiling and reduce the budget deficit, ratings agency Standard & Poor’s downgraded U.S. debt from AAA to AA+, sending the equity markets into free-fall.U.S. equity markets were further pressured by growing concerns of a potential global financial crisis resulting from sovereign debt defaults within Europe.Not surprisingly, the more defensive sectors, such as consumer staples and utilities, tended to outperform the more economically-sensitive sectors.Similarly, large-cap stocks, in general, held up much better to the selling pressure compared to most small-cap names. Broadly speaking, international equity markets continued to be plagued by sovereign debt woes.Similar to the U.S., investor concerns over political instability leading to defaults and a subsequent banking sector crisis led to recent downward pressure on most equities.The European Central Bank demonstrated its willingness to provide support where necessary by purchasing Italian and Spanish bonds in an effort to keep borrowing costs low for those two countries.Investor atten- 4 tion continues to center on Europe and whether the political leaders of the European Union will have the political ability to collectively provide enough capital to weather the current turmoil.Emerging market equities, in broad terms, likewise were impacted by the troubles within the developed markets, in addition to investor worries regarding global economic growth prospects. In general, U.S. fixed income markets were beneficiaries of global “de-risking” as well as stimulus measures enacted by the U.S. Federal Reserve.Many global investors sought the relative safety of U.S. Treasuries amid increased market volatility and economic uncertainty, despite the recent debt downgrade and low interest rates offered by U.S. Treasuries.Long-duration Treasuries received further support in September after the Federal Reserve announced its plan to purchase long-dated Treasuries and mortgage-backed securities, in a move dubbed “Operation Twist”.The Fed’s goal through this latest round of bond buying is to decrease long-duration bond yields in an effort to increase lending and borrowing activity by businesses, banks and consumers. The market outlook over the near-term appears to be a continuation of the broad themes that have characterized the year so far; headline risk, volatility, political instability and the risk trade.Questions surrounding the European sovereign debt crisis should continue to drive market sentiment as investors analyze the potential effectiveness of proposed remedies.Currently, many analysts foresee the need for the Eurozone members to provide massive funding to the European Financial Stability Fund in order to backstop the sovereign debt of its weaker members.However, many investors question whether Europe has the political will to fund such a move. The troubles within Europe have many investors concerned about a potential repeat of the events following Lehman Brother’s bankruptcy, which has increased many investors’ focus on risk.In addition, concerns over the U.S. economy and the recent downgrade of its debt rating, as well as newly surfacing doubts over the growth potential for many emerging economies, also have spooked many investors and turned them away from risky assets.The markets have seen a prolonged period of “risk-on/risk-off” trades that have led to wide swings in prices across many asset classes.Many analysts claim that the market is currently ignoring attractively valued investments due to investors’ heightened risk aversion, while others believe that the upside potential is not commensurate with the downside risk.Whatever path the markets take going forward, it is likely to be a bumpy ride for investors. As always, we appreciate your trust in us and remain committed to providing high quality investment strategies for the long term. Sincerely, Timothy J. Clift Portfolio Manager, ActivePassive Funds Past performance is not a guarantee of future results. 5 Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security.For a complete list of fund holdings, please refer to the Schedule of Investments provided in this report.Current and future portfolio holdings are subject to risk. Must be preceded or accompanied by a prospectus. Mutual fund investing involves risk.Principal loss is possible.The fund are non-diversified, meaning that they may concentrate their assets in fewer individual holdings than a diversified fund.Therefore the fund is more exposed to individual stock volatility than a diversified fund.Investments in smaller companies involve additional risks such as limited liquidity and greater volatility.Investments in foreign securities involve greater volatility and political, economic and currency risks and difference in accounting methods.These risks can be significantly greater for investments in emerging markets.Investments in debt securities typically decrease in value when interest rates rise.This risk is usually greater for longer-term debt securities.Investments in lower-rated and non-rated securities present greater risk of loss to principal and interest than higher-rated securities.Income from tax exempt funds may be subject to state and local taxes and a portion of income may be subject to the federal alternative minimum tax for certain investors.Federal income tax rules will apply to any capital gains distributions.Investments in mortgage-backed securities may involve additional risks, such as credit risk, prepayment risk, possible illiquidity and default, and susceptibility to adverse economic developments.The funds will bear its share of the fees and expenses of the underlying funds.Shareholders will pay higher expenses than would be the case if making direct investments in the underlying ETFs.Because the funds invests in ETFs, they are subject to additional risks that do not apply to conventional mutual funds, including the risks that the market price of an ETF’s shares may trade at a discount to its net asset value (“NAV”), an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange in which they trade, which may impact a fund’s ability to sell its shares.Investments in REIT securities involve risks such as declines in the value of real estate and increased susceptibility to adverse economic or regulatory developments. The S&P 500 Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general.The Russell 1000 Growth Index measures the performance of the large-cap growth segment of the U.S. equity universe.It includes those Russell 1000 companies with higher price-to-book ratios and higher forecasted growth values.The Russell 1000 Value Index measures the performance of the large-cap value segment of the U.S. equity universe.It includes those Russell 1000 companies with lower price-to-book ratios and lower expected growth values.The Russell 2500 Index measures the performance of the small to mid-cap segment of the U.S. equity universe. The MSCI EAFE Index is a free float adjusted market capitalization index that is designed to measure developed market equity performance of 21 developed markets outside North America.The Barclays Capital Aggregate Bond Index is a market-capitalization weighted index of investment- grade fixed-rate debt issues, including government, corporate, asset-backed, and mortgage-backed securities, with maturities of at least one year.The Barclays Capital Municipal Bond Index serves as a benchmark for long-term, investment-grade, tax-exempt municipal bond funds.The BofA Merrill Lynch Global Broad Market Index tracks the performance of investment grade debt publicly issued in the major domestic and Eurobond markets, including sovereign, quasi-government, corporate, securitized and collateralized securities.The BofA Merrill Lynch Broad Market Index tracks the performance of investment grade public debt issued in the major domestic and eurobonds market.One cannot invest directly in an index. Correlation is a statistical measure of how two securities move in relation to each other.Duration is a commonly used measure of the potential volatility of the price of a debt security, or the aggregate market value of a portfolio of debt securities, prior to maturity.Securities with a longer duration generally have more volatile prices than securities of comparable quality with a shorter duration. The ActivePassive Funds are distributed by Quasar Distributors, LLC. 6 ActivePassive Large Cap Growth Fund October 31, 2011 Comparison of the change in value of a $10,000 investment in the ActivePassive Large Cap Growth Fund vs. the Russell 1000® Growth Index Average Annual Total Return Periods ended October 31, 2011: Since One Three Inception Year Years (12/31/07) ActivePassive Large Cap Growth Fund (no load) 8.01% 13.08% -1.47% ActivePassive Large Cap Growth Fund (with load) 1.80% 10.86% -2.99% Russell 1000® Growth Index 9.92% 15.62% 0.40% Total Annual Fund Operating Expenses:1.30% Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-877-273-8635. This chart illustrates the performance of a hypothetical $10,000 investment made in the Fund on December 31, 2007, the Fund’s inception date.Returns reflect the reinvestment of dividends and capital gain distributions.Fee waivers are in effect.In the absence of fee waivers, returns would be reduced.The performance data and graph do not reflect the deduction of taxes that a shareholder may pay on dividends, capital gain distributions, or redemption of Fund shares.This chart does not imply any future performance. The Russell 1000® Growth Index measures the performance of the large-cap growth segment of the U.S. equity universe.It includes those Russell 1000 companies with higher price-to-book ratios and higher forecasted growth values. Indices do not incur expenses and are not available for investment. 7 ActivePassive Large Cap Value Fund October 31, 2011 Comparison of the change in value of a $10,000 investment in the ActivePassive Large Cap Value Fund vs. the Russell 1000® Value Index Average Annual Total Return Periods ended October 31, 2011: Since One Three Inception Year Years (12/31/07) ActivePassive Large Cap Value Fund (no load) 5.64% 8.12% -4.34% ActivePassive Large Cap Value Fund (with load) -0.40% 6.01% -5.81% Russell 1000® Value Index 6.16% 8.78% -3.75% Total Annual Fund Operating Expenses:1.20% Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-877-273-8635. This chart illustrates the performance of a hypothetical $10,000 investment made in the Fund on December 31, 2007, the Fund’s inception date.Returns reflect the reinvestment of dividends and capital gain distributions.Fee waivers are in effect.In the absence of fee waivers, returns would be reduced.The performance data and graph do not reflect the deduction of taxes that a shareholder may pay on dividends, capital gain distributions, or redemption of Fund shares.This chart does not imply any future performance. The Russell 1000® Value Index measures the performance of the large-cap value segment of the U.S. equity universe.It includes those Russell 1000 companies with lower price-to-book ratios and lower expected growth values. Indices do not incur expenses and are not available for investment. 8 ActivePassive Small/Mid Cap Fund October 31, 2011 Comparison of the change in value of a $10,000 investment in the ActivePassive Small/Mid Cap Fund vs. the Russell 2500® Index Average Annual Total Return Periods ended October 31, 2011: Since One Three Inception Year Years (12/31/07) ActivePassive Small/Mid Cap Fund (no load) 9.63% 14.92% -2.84% ActivePassive Small/Mid Cap Fund (with load) 3.31% 12.67% -4.34% Russell 2500® Index 7.97% 16.04% 1.30% Total Annual Fund Operating Expenses:1.50% Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-877-273-8635. This chart illustrates the performance of a hypothetical $10,000 investment made in the Fund on December 31, 2007, the Fund’s inception date.Returns reflect the reinvestment of dividends and capital gain distributions.Fee waivers are in effect.In the absence of fee waivers, returns would be reduced.The performance data and graph do not reflect the deduction of taxes that a shareholder may pay on dividends, capital gain distributions, or redemption of Fund shares.This chart does not imply any future performance. The Russell 2500® Index measures the performance of the small to mid-cap segment of the U.S. equity universe. Indices do not incur expenses and are not available for investment. 9 ActivePassive International Equity Fund October 31, 2011 Comparison of the change in value of a $10,000 investment in the ActivePassive International Equity Fund vs. the MSCI EAFE Index Average Annual Total Return Periods ended October 31, 2011: Since One Three Inception Year Years (12/31/07) ActivePassive International Equity Fund (no load) -3.67% 10.46% -5.72% ActivePassive International Equity Fund (with load) -9.22% 8.31% -7.17% MSCI EAFE Index -4.08% 9.90% -7.24% Total Annual Fund Operating Expenses:1.30% Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-877-273-8635. This chart illustrates the performance of a hypothetical $10,000 investment made in the Fund on December 31, 2007, the Fund’s inception date.Returns reflect the reinvestment of dividends and capital gain distributions.Fee waivers are in effect.In the absence of fee waivers, returns would be reduced.The performance data and graph do not reflect the deduction of taxes that a shareholder may pay on dividends, capital gain distributions, or redemption of Fund shares.This chart does not imply any future performance. The MSCI EAFE Index is a free float-adjusted market capitalization index that is designed to measure the equity market performance of developed markets, excluding US & Canada. Indices do not incur expenses and are not available for investment. 10 ActivePassive Global Bond Fund October 31, 2011 Comparison of the change in value of a $10,000 investment in the ActivePassive Global Bond Fund vs. the BofA Merrill Lynch Global Broad Market Index Average Annual Total Return Periods ended October 31, 2011: Since One Three Inception Year Years (12/31/07) ActivePassive Global Bond Fund (no load) 1.78% 10.47% 5.39% ActivePassive Global Bond Fund (with load) -4.06% 8.32% 3.77% BofA Merrill Lynch Global Broad Market Index 4.12% 9.63% 6.29% Total Annual Fund Operating Expenses:1.20% Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-877-273-8635. This chart illustrates the performance of a hypothetical $10,000 investment made in the Fund on December 31, 2007, the Fund’s inception date.Returns reflect the reinvestment of dividends and capital gain distributions.Fee waivers are in effect.In the absence of fee waivers, returns would be reduced.The performance data and graph do not reflect the deduction of taxes that a shareholder may pay on dividends, capital gain distributions, or redemption of Fund shares.This chart does not imply any future performance. The BofA Merrill Lynch Global Broad Market Index tracks the performance of investment grade public debt issued in the major domestic and eurobonds market. Indices do not incur expenses and are not available for investment. 11 ActivePassive Intermediate Taxable Bond Fund October 31, 2011 Comparison of the change in value of a $10,000 investment in the ActivePassive Intermediate Taxable Bond Fund vs. the Barclays Capital U.S. Aggregate Bond Index Average Annual Total Return Periods ended October 31, 2011: Since One Three Inception Year Years (12/31/07) ActivePassive Intermediate Taxable Bond Fund (no load) 3.15% 6.95% 4.62% ActivePassive Intermediate Taxable Bond Fund (with load) -2.81% 4.86% 3.01% Barclays Capital U.S. Aggregate Bond Index 5.00% 8.87% 6.39% Total Annual Fund Operating Expenses:1.00% Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-877-273-8635. This chart illustrates the performance of a hypothetical $10,000 investment made in the Fund on December 31, 2007, the Fund’s inception date.Returns reflect the reinvestment of dividends and capital gain distributions.Fee waivers are in effect.In the absence of fee waivers, returns would be reduced.The performance data and graph do not reflect the deduction of taxes that a shareholder may pay on dividends, capital gain distributions, or redemption of Fund shares.This chart does not imply any future performance. The Barclays Capital U.S. Aggregate Bond Index (formerly Lehman Brothers) covers the USD-denominated, investment grade, fixed rate, taxable bond market of SEC-registered securities.The index includes bonds from Treasury, Government-Related, Corporate, MBS, ABS, and CMBS sectors. Indices do not incur expenses and are not available for investment. 12 ActivePassive Intermediate Municipal Bond Fund October 31, 2011 Comparison of the change in value of a $10,000 investment in the ActivePassive Intermediate Municipal Bond Fund vs. the Barclays Capital Municipal Bond Index Average Annual Total Return Periods ended October 31, 2011: Since One Three Inception Year Years (12/31/07) ActivePassive Intermediate Municipal Bond Fund (no load) 3.09% 6.90% 4.09% ActivePassive Intermediate Municipal Bond Fund (with load) -2.85% 4.81% 2.49% Barclays Capital Municipal Bond Index 3.78% 8.31% 5.27% Total Annual Fund Operating Expenses:1.00% Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-877-273-8635. This chart illustrates the performance of a hypothetical $10,000 investment made in the Fund on December 31, 2007, the Fund’s inception date.Returns reflect the reinvestment of dividends and capital gain distributions.Fee waivers are in effect.In the absence of fee waivers, returns would be reduced.The performance data and graph do not reflect the deduction of taxes that a shareholder may pay on dividends, capital gain distributions, or redemption of Fund shares.This chart does not imply any future performance. The Barclays Capital Municipal Bond Index (formerly known as Lehman Brothers) cover the USD-denominated long term tax exempt bond market.The index has four main sectors: state and local general obligation bonds, revenue bonds, insured bonds, and prerefunded bonds. Indices do not incur expenses and are not available for investment. 13 ActivePassive Funds EXPENSE EXAMPLE (Unaudited) October 31, 2011 As a shareholder of the Fund, you incur two types of costs: (1) transaction costs including exchange fees; and (2) ongoing costs, including management fees; distribution and/or service (12b-1); and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period indicated and held for the entire period from May 1, 2011 to October 31, 2011. Actual Expenses The information in the table under the heading “Actual” provides information about actual account values and actual expenses. You may use the information in these columns together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the row entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period.There are some account fees that are charged to certain types of accounts, such as Individual Retirement Accounts (generally, a $15 fee is charged to the account annually) that would increase the amount of expenses paid on your account.To the extent the Fund invests in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the fund invests in addition to the expenses of the fund.The example below does not include portfolio trading commissions and related expenses and other extraordinary expenses as determined under generally accepted accounting principles. Hypothetical Example for Comparison Purposes The information in the table under the heading “Hypothetical (5% return before expenses)” provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transaction costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the information under the 14 ActivePassive Funds EXPENSE EXAMPLE (Unaudited) (Continued) October 31, 2011 heading “Hypothetical (5% return before expenses)” is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Value Account Value During Period(1) 5/01/11 10/31/11 5/01/11 – 10/31/11 Actual – Class A(1) Large Cap Growth Fund $ $ $ Large Cap Value Fund $ $ $ Small/Mid Cap Fund $ $ $ International Equity Fund $ $ $ Global Bond Fund $ $ $ Intermediate Taxable Bond Fund $ $ $ Intermediate Municipal Bond Fund $ $ $ Hypothetical (5.0% return before expenses) – Class A Large Cap Growth Fund $ $ $ Large Cap Value Fund $ $ $ Small/Mid Cap Fund $ $ $ International Equity Fund $ $ $ Global Bond Fund $ $ $ Intermediate Taxable Bond Fund $ $ $ Intermediate Municipal Bond Fund $ $ $ Expenses are equal to the Class A fund shares’ annualized expense ratios of 1.30% for Large Cap Growth Fund, 1.20% for Large Cap Value Fund, 1.50% for Small/Mid Cap Fund, 1.30% for International Equity Fund, 1.20% for Global Bond Fund, 1.00% for Intermediate Taxable Bond Fund, 1.00% for Intermediate Municipal Bond Fund multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). The Funds’ ending account value is based on its actual total return of -5.79% for Large Cap Growth Fund, -10.33% for Large Cap Value Fund, -12.34% for Small/Mid Cap Fund, -14.14% for International Equity Fund, -0.01% for Global Bond Fund, 3.77% for Intermediate Taxable Bond Fund, 4.50% for Intermediate Municipal Bond Fund for the six month period of operations from May 1, 2011 to October 31, 2011. 15 ActivePassive Funds PORTFOLIO ALLOCATIONS October 31, 2011 ActivePassive Large Cap Growth Fund TOP TEN HOLDINGS Vanguard Growth ETF AppleInc. QUALCOMMInc. American Tower Corp. GoogleInc. C.H. Robinson Worldwide, Inc. Cerner Corp. Occidental Petroleum Corp. Allergan, Inc. Schlumberger Limited % net assets 52.56% 3.22% 2.47% 2.19% 2.16% 2.03% 1.90% 1.84% 1.66% 1.62% ActivePassive Large Cap Value Fund TOP TEN HOLDINGS Vanguard Value ETF ChevronCorp. General ElectricCo. JP Morgan Chase &Co. Wells Fargo & Co. ApacheCorp. AT&T,Inc. Freeport-McMoRan Copper & Gold,Inc. The Procter & GambleCo. IntelCorp. % net assets 70.09% 1.29% 1.23% 1.14% 1.12% 1.09% 1.06% 1.03% 0.98% 0.96% The portfolio’s holdings and allocations are subject to change. The percentages are of total net assets and as of October 31, 2011. 16 ActivePassive Funds PORTFOLIO ALLOCATIONS (Continued) October 31, 2011 ActivePassive Small/Mid Cap Fund TOP TEN HOLDINGS iShares Russell 2000 Growth Index Fund iShares Russell 2000 Value Index Fund iShares Russell Midcap Growth Index Fund iShares Russell Midcap Value Index Fund Genesco Inc. Lufkin Industries, Inc. Cash America International, Inc. Vitamin Shoppe, Inc. BJ’s Restaurants Inc. Triumph Group, Inc. % net assets 18.15% 15.32% 7.04% 4.49% 2.22% 1.49% 1.24% 1.23% 1.18% 1.12% ActivePassive International Equity Fund TOP TEN HOLDINGS Fidelity Spartan International Index Fund Compass Group PLC Imperial Tobacco Group PLC Banco Bradesco SA – ADR YAMADA DENKI Co., Ltd. CANON, Inc. Novartis AG Anheuser-Busch InBev NV Teva Pharmaceutical Industries Ltd. – ADR Suncor Energy,Inc. % net assets 52.26% 1.01% 0.94% 0.87% 0.86% 0.86% 0.84% 0.81% 0.81% 0.77% The portfolio’s holdings and allocations are subject to change. The percentages are of total net assets and as of October 31, 2011. 17 ActivePassive Funds PORTFOLIO ALLOCATIONS (Continued) October 31, 2011 ActivePassive Global Bond Fund TOP HOLDINGS Loomis Sayles Global Bond Fund Vanguard Total Bond Market ETF SPDR Barclays Capital International Treasury Bond ETF Oppenheimer International Bond Fund % net assets 33.86% 27.56% 27.33% 11.25% ActivePassive Intermediate Taxable Bond Fund TOP TEN HOLDINGS Vanguard Total Bond Market ETF U.S. Treasury Note, 3.50%, 05/15/2020 U.S. Treasury Note, 0.75%, 06/15/2014 FNMA, 1.125%, 06/27/2014 U.S. Treasury Note, 2.50%, 06/30/2017 FHLMC, 2.50%, 05/27/2016 FNMA, 3.50%, 11/15/2040 FHLMC, 3.75%, 03/27/2019 FHLMC, 1.00%, 08/27/2014 FHLMC, 1.125%, 07/27/2012 % net assets 66.15% 3.29% 2.64% 2.57% 1.90% 0.67% 0.66% 0.65% 0.65% 0.65% The portfolio’s holdings and allocations are subject to change. The percentages are of total net assets and as of October 31, 2011. 18 ActivePassive Funds PORTFOLIO ALLOCATIONS (Continued) October 31, 2011 ActivePassive Intermediate Municipal Bond Fund TOP TEN HOLDINGS % net assets iShares S&P National AMT-Free Bond Fund 20.62% SPDR Nuveen Barclays Capital Municipal Bond ETF 20.59% Massachusetts Bay Transportation Authority, 5.00%, 07/01/2024 2.91% City of New York General Obligation, 5.00%, 08/01/2022 2.79% State of Oregon Department of Administrative Services, 5.00%, 04/01/2019 2.54% State of Ohio General Obligation, 5.00%, 08/01/2017 2.51% New Jersey Environmental Infrastructure, 5.00%, 09/01/2023 2.49% North Texas Tollway Authority, 5.00%, 09/01/2021 2.11% New Hampshire Municipal Bond Bank, 5.00%, 08/15/2023 2.10% State of Florida Board of Education, 5.00%, 06/01/2023 2.10% The portfolio’s holdings and allocations are subject to change. The percentages are of total net assets and as of October 31, 2011. 19 ActivePassive Large Cap Growth Fund SCHEDULE OF INVESTMENTS October 31, 2011 Fair Shares Value COMMON STOCKS – 46.18% Finance & Insurance – 3.50% ACE Ltd. (b) $ The Charles Schwab Corp. Visa Inc. Information – 5.52% American Tower Corp. (a) Baidu, Inc. – ADR (a)(b) Google Inc. (a) Manufacturing – 18.81% Allergan, Inc. Apple Inc. (a) ARM Holdings PLC – ADR (b) FMC Technologies, Inc. (a) Intuitive Surgical, Inc. (a) Life Technologies Corp. (a) Mead Johnson Nutrition Co. Praxair, Inc. Precision Castparts Corp. QUALCOMM Inc. Rockwell Automation, Inc. Varian Medical Systems, Inc. (a) Mining – 5.39% Occidental Petroleum Corp. Oceaneering International, Inc. Schlumberger Limited (b) Silver Wheaton Corp. (b) Professional, Scientific & Technical Services – 7.20% Cerner Corp. (a) Cognizant Technology Solutions Corp. (a) priceline.com, Inc. (a) The accompanying notes are an integral part of these financial statements. 20 ActivePassive Large Cap Growth Fund SCHEDULE OF INVESTMENTS (Continued) October 31, 2011 Fair Shares Value COMMON STOCKS – 46.18% (Continued) Professional, Scientific & Technical Services – 7.20% (Continued) Salesforce.com, Inc. (a) $ VMware, Inc. (a) Retail Trade – 2.53% Amazon.com, Inc. (a) Costco Wholesale Corp. Transportation & Warehousing – 3.23% C.H. Robinson Worldwide, Inc. Expeditors International of Washington, Inc. TOTAL COMMON STOCKS (Cost $12,814,234) EXCHANGE-TRADED FUNDS – 52.56% Vanguard Growth ETF (d) TOTAL EXCHANGE-TRADED FUNDS (Cost $13,340,757) SHORT-TERM INVESTMENTS – 2.57% Investment Companies – 2.57% Fidelity Institutional Money Market Portfolio – Institutional Class, 0.15% (c) Fidelity Institutional Money Market Portfolio – Select Class, 0.10% (c) TOTAL SHORT-TERM INVESTMENTS (Cost $789,914) Total Investments (Cost $26,944,905) – 101.31% Liabilities in Excess of Other Assets – (1.31%) ) TOTAL NET ASSETS – 100.00% $ FOOTNOTES Percentages are stated as a percent of net assets. ADR American Depository Receipt (a) Non Income Producing (b) Foreign Issued Security (c) Rate shown is the 7-day yield as of October 31, 2011. (d) See Note 10 for significant ownership concentration. The accompanying notes are an integral part of these financial statements. 21 ActivePassive Large Cap Value Fund SCHEDULE OF INVESTMENTS October 31, 2011 Fair Shares Value COMMON STOCKS – 30.14% Finance & Insurance – 4.76% The Allstate Corp. $ American Express Co. Bank of New York Mellon Corp. Humana Inc. JPMorgan Chase & Co. Wells Fargo & Co. Health Care & Social Assistance – 0.85% Laboratory Corp. of America Holdings (a) Quest Diagnostics, Inc. Information – 3.04% AT&T, Inc. Microsoft Corp. Oracle Corp. Time Warner Cable, Inc. Management of Companies & Enterprised – 0.59% The Goldman Sachs Group, Inc. Manufacturing – 11.05% Baxter International, Inc. Beam, Inc. (a) Chevron Corp. ConocoPhillips Dover Corp. EMC Corp. (a) Emerson Electric Co. General Electric Co. Honeywell International, Inc. Intel Corp. Philip Morris International Inc. The accompanying notes are an integral part of these financial statements. 22 ActivePassive Large Cap Value Fund SCHEDULE OF INVESTMENTS (Continued) October 31, 2011 Fair Shares Value COMMON STOCKS – 30.14% (Continued) Manufacturing – 11.05% (Continued) SanDisk Corp. (a) $ United Technologies Corp. Watson Pharmaceuticals, Inc. (a) Mining – 3.61% Apache Corp. Freeport-McMoRan Copper & Gold, Inc. Halliburton Co. Hess Corp. Transocean Ltd. (b) Professional, Scientific, & Technical Services – 0.38% Covance, Inc. (a) Retail Trade – 2.54% Best Buy Co., Inc. eBay Inc. (a) Kohl’s Corp. Wal-Mart Stores, Inc. Utilities – 1.42% NextEra Energy, Inc. Public Service Enterprise Group, Inc. Wholesale Trade – 1.90% AmerisourceBergen Corp. The Procter & Gamble Co. TOTAL COMMON STOCKS (Cost $6,133,634) The accompanying notes are an integral part of these financial statements. 23 ActivePassive Large Cap Value Fund SCHEDULE OF INVESTMENTS (Continued) October 31, 2011 Fair Shares Value CLOSED-END FUNDS – 0.17% John Hancock Bank and Thrift Opportunity Fund $ TOTAL CLOSED-END FUNDS (Cost $38,074) EXCHANGE-TRADED FUNDS – 70.09% Vanguard Value ETF (d) TOTAL EXCHANGE-TRADED FUNDS (Cost $16,122,086) SHORT-TERM INVESTMENTS – 1.44% Investment Companies – 1.44% Fidelity Institutional Money Market Portfolio – Select Class, 0.10% (c) TOTAL SHORT-TERM INVESTMENTS (Cost $348,032) Total Investments (Cost $22,641,826) – 101.84% Liabilities in Excess of Other Assets – (1.84%) ) TOTAL NET ASSETS – 100.00% $ FOOTNOTES Percentages are stated as a percent of net assets. (a) Non Income Producing (b) Foreign Issued Security (c) Rate shown is the 7-day yield as of October 31, 2011. (d) See Note 10 for significant ownership concentration. The accompanying notes are an integral part of these financial statements. 24 ActivePassive Small/Mid Cap Fund SCHEDULE OF INVESTMENTS October 31, 2011 Fair Shares Value COMMON STOCKS – 54.48% Accommodation & Food Services – 1.56% BJ’s Restaurants Inc. (a) $ Buffalo Wild Wings Inc. (a) 3 Orient-Express Hotels Ltd. (a)(b) Administrative Support, Waste Management & Remediation Services – 1.68% The Geo Group Inc. (a) Waste Connections, Inc. Arts, Entertainment & Recreation – 1.29% Bally Technologies Inc. (a) Pinnacle Entertainment, Inc. (a) Finance & Insurance – 4.71% AMERIGROUP Corp. (a) Cash America International, Inc. Catalyst Health Solutions, Inc. (a) Centene Corp. (a) Duff & Phelps Corp. EZCORP, Inc. (a) KKR Financial Holdings LLC UMB Financial Corp. Validus Holdings, Ltd. (b) Health Care & Social Assistance – 0.44% Air Methods Corp. (a) Information – 5.78% ANSYS, Inc. (a) Compuware Corp. (a) Fortinet Inc. (a) Informatica Corp. (a) Medidata Solutions, Inc. (a) The accompanying notes are an integral part of these financial statements. 25 ActivePassive Small/Mid Cap Fund SCHEDULE OF INVESTMENTS (Continued) October 31, 2011 Fair Shares Value COMMON STOCKS – 54.48% (Continued) Information – 5.78% (Continued) Progress Software Corp. (a) $ QLIK Technologies Inc. (a) Riverbed Technology, Inc. (a) SuccessFactors, Inc. (a) TIBCO Software Inc. (a) Manufacturing – 24.15% 3D Systems Corp. (a) ArthroCare Corp. (a) BioMarin Pharmaceutical Inc. (a) Bruker Corp. (a) Cavium Inc. (a) Cepheid, Inc. (a) Coherent, Inc. (a) The Cooper Companies, Inc. Cymer, Inc. (a) Delcath Systems Inc. (a) DTS, Inc. (a) EZchip Semiconductor Ltd. (a)(b) GrafTech International Ltd. (a) Hexcel Corp. (a) Huntsman Corp. Intrepid Potash, Inc. (a) IPG Photonics Corp. (a) Lufkin Industries, Inc. Meritor, Inc. (a) Northwest Pipe Co. (a) OYO Geospace Corp. (a) Quaker Chemical Corp. Regal-Beloit Corp. RTI International Metals, Inc. (a) Salix Pharmaceuticals, Ltd. (a) Seattle Genetics, Inc. (a) Shuffle Master, Inc. (a) The accompanying notes are an integral part of these financial statements. 26 ActivePassive Small/Mid Cap Fund SCHEDULE OF INVESTMENTS (Continued) October 31, 2011 Fair Shares Value COMMON STOCKS – 54.48% (Continued) Manufacturing – 24.15% (Continued) Sirona Dental Systems, Inc. (a) $ Steven Madden, Ltd. (a) Teradyne, Inc. (a) Texas Industries, Inc. Thoratec Corp. (a) Titanium Metals Corp. Triumph Group, Inc. United Therapeutics Corp. (a) Universal Display Corp. (a) Universal Electronics Inc. (a) Veeco Instruments Inc. (a) WABCO Holdings Inc. (a) Mining – 1.62% Cloud Peak Energy, Inc. (a) Gulfport Energy Corp. (a) Oasis Petroleum Inc. (a) Professional, Scientific & Technical Services – 4.53% Allscripts Healthcare Solutions, Inc. (a) ICON PLC – ADR (a)(b) MedAssets, Inc. (a) Monster Worldwide, Inc. (a) NICE Systems Ltd. – ADR (a)(b) PAREXEL International Corp. (a) Quality Systems, Inc. Sapient Corp. (a) Real Estate, Rental & Leasing – 0.67% Acacia Research (a) The accompanying notes are an integral part of these financial statements. 27 ActivePassive Small/Mid Cap Fund SCHEDULE OF INVESTMENTS (Continued) October 31, 2011 Fair Shares Value COMMON STOCKS – 54.48% (Continued) Retail Trade – 5.91% Chico’s FAS, Inc. $ The Fresh Market, Inc. (a) Genesco Inc. (a) GNC Acquisition Holdings Inc. (a) Sally Beauty Holdings, Inc. (a) Sotheby’s Vitamin Shoppe, Inc. (a) Transportation & Warehousing – 1.51% Atlas Air Worldwide Holdings, Inc. (a) JetBlue Airways Corp. (a) Landstar System, Inc. Wholesale Trade – 0.63% Herbalife Ltd. (b) TOTAL COMMON STOCKS (Cost $10,586,115) EXCHANGE-TRADED FUNDS – 45.01% iShares Russell 2000 Growth Index Fund iShares Russell 2000 Value Index Fund iShares Russell Midcap Growth Index Fund iShares Russell Midcap Value Index Fund TOTAL EXCHANGE-TRADED FUNDS (Cost $7,656,590) TRUSTS – 0.39% Redwood Trust, Inc. TOTAL TRUSTS (Cost $106,310) The accompanying notes are an integral part of these financial statements. 28 ActivePassive Small/Mid Cap Fund SCHEDULE OF INVESTMENTS (Continued) October 31, 2011 Fair Shares Value SHORT-TERM INVESTMENTS – 0.21% Investment Companies – 0.21% Fidelity Institutional Money Market Portfolio – Select Class, 0.10% (c) $ TOTAL SHORT-TERM INVESTMENTS (Cost $48,661) Total Investments (Cost $18,397,676) – 100.09% Liabilities in Excess of Other Assets – (0.09%) ) TOTAL NET ASSETS – 100.00% $ FOOTNOTES Percentages are stated as a percent of net assets. ADR American Depository Receipt (a) Non Income Producing (b) Foreign Issued Security (c) Rate shown is the 7-day yield as of October 31, 2011. The accompanying notes are an integral part of these financial statements. 29 ActivePassive International Equity Fund SCHEDULE OF INVESTMENTS October 31, 2011 Fair Shares Value COMMON STOCKS – 42.11% Australia – 2.73% BHP Billiton Ltd. (b) $ Brambles Ltd. (b) CSL Ltd. (b) QBE Insurance Group Ltd. (b) WorleyParsons Ltd. (b) Belgium – 0.81% Anheuser-Busch InBev NV (b) Bermuda – 0.17% VimpelCom Ltd. – ADR (b) Brazil – 0.37% Petroleo Brasileiro SA – ADR (b) Canada – 2.87% Agrium Inc. (b) Canadian National Railway Co. (b) Canadian Natural Resources Ltd. (b) Cenovus Energy Inc. (b) Fairfax Financial Holding Ltd. (b) Suncor Energy, Inc. (b) China – 0.59% Industrial& Commercial Bank of China Ltd. (b) Denmark – 0.64% Novo Nordisk A/S (b) France – 2.96% Cap Gemini (b) Cie Generale des Etablissements Michelin (b) Danone SA (b) Eutelsat Communications (b) L’Oreal SA (b) Publicis Groupe (b) The accompanying notes are an integral part of these financial statements. 30 ActivePassive International Equity Fund SCHEDULE OF INVESTMENTS (Continued) October 31, 2011 Fair Shares Value France – 2.96% (Continued) Schneider Electric SA (b) $ Total SA (b) Germany – 2.64% Adidas AG (b) Bayer AG (b) Bayerische Motoren Werke AG (b) Fresenius Medical Care AG & Co. (b) SAP AG (b) Hong Kong – 0.98% China Mobile Ltd. (b) Hutchison Whampoa Ltd. (b) India – 0.46% Infosys Technologies Ltd. – ADR (b) Israel – 0.81% Teva Pharmaceutical Industries Ltd. – ADR (b) Japan – 4.64% CANON, Inc. (b) DENSO Corp. (b) FANUC Ltd. (b) Keyence Corp. (b) Komatsu Ltd. (b) NIDEC Corp. (b) Toyota Motor Corp. (b) YAMADA DENKI Co., Ltd. (b) Jersey – 1.24% Informa PLC (b) Shire PLC (b) WPP PLC (b) The accompanying notes are an integral part of these financial statements. 31 ActivePassive International Equity Fund SCHEDULE OF INVESTMENTS (Continued) October 31, 2011 Fair Shares Value COMMON STOCKS – 42.11% (Continued) Mexico – 1.58% America Movil SAB de C.V. – ADR (b) $ Fomento Economico Mexicano, S.A.B. de C.V. – ADR (b) Grupo Televisa SA – ADR (b) Netherlands – 1.20% Koninklijke Ahold NV (b) Koninklijke KPN NV (b) Unilever NV (b) Russia– 0.49% Gazprom – ADR (a)(b) Gazprom – (a)(b) 72 Singapore – 1.20% Keppel Corp., Ltd. (b) United Overseas Bank Ltd. (b) South Korea – 1.25% Hyundai Mobis (b) NHN Corp. (a)(b) Sweden – 1.58% Kinnevik Investment AB (b) Swedbank AB (b) Telefonaktiebolaget LM Ericsson (b) Volvo AB (b) Switzerland – 3.58% ABB Ltd. (b) Julius Baer Group Ltd. (b) Nestle SA (b) The accompanying notes are an integral part of these financial statements. 32 ActivePassive International Equity Fund SCHEDULE OF INVESTMENTS (Continued) October 31, 2011 Fair Shares Value COMMON STOCKS – 42.11% (Continued) Switzerland – 3.58% (Continued) Novartis AG (b) $ Roche Holding AG (b) Syngenta AG (b) Taiwan – 0.64% Taiwan Semiconductor Manufacturing Co., Ltd. – ADR (b) Turkey – 0.33% Akbank TAS (b) United Kingdom – 8.35% BG Group PLC (b) British American Tobacco PLC (b) Centrica PLC (b) Compass Group PLC (b) GlaxoSmithKline PLC (b) Imperial Tobacco Group PLC (b) International Power PLC (b) Kingfisher PLC (b) Next PLC (b) Reed Elsevier PLC (b) Royal Dutch Shell PLC (b) Smith & Nephew PLC (b) Tesco PLC (b) Vodafone Group PLC (b) TOTAL COMMON STOCKS (Cost $7,955,272) The accompanying notes are an integral part of these financial statements. 33 ActivePassive International Equity Fund SCHEDULE OF INVESTMENTS (Continued) October 31, 2011 Fair Shares Value PREFERRED STOCKS – 1.40% Brazil – 0.87% Banco Bradesco SA – ADR (b) $ Germany – 0.53% Volkswagen AG (b) TOTAL PREFERRED STOCKS (Cost $295,076) OPEN-END FUNDS – 52.26% Fidelity Spartan International Index Fund (d) TOTAL OPEN-END FUNDS (Cost $9,608,506) SHORT-TERM INVESTMENTS – 3.96% Investment Companies – 3.96% Fidelity Institutional Money Market Portfolio – Select Class, 0.10% (c) TOTAL SHORT-TERM INVESTMENTS (Cost $873,106) Total Investments (Cost $18,731,960) – 99.73% Other Assets in Excess ofLiabilities – 0.27% TOTAL NET ASSETS – 100.00% $ FOOTNOTES Percentages are stated as a percent of net assets. ADR American Depository Receipt (a) Non Income Producing (b) Foreign Issued Security (c) Rate shown is the 7-day yield as of October 31, 2011. (d) See Note 10 for significant ownership concentration. The accompanying notes are an integral part of these financial statements. 34 ActivePassive International Equity Fund PORTFOLIO DIVERSIFICATION October 31, 2011 Fair Value Percentage Common Stocks Consumer Discretionary $ % Consumer Staples % Energy % Financials % Health Care % Industrials % Information Technology % Materials % Telecommunication Services % Utilities % Total Common Stocks % Total Open-End Funds % Total Preferred Stocks % Total Short-Term Investments % Total Investments % Liabilities in Excess of Other Assets % Total Net Assets $ % The accompanying notes are an integral part of these financial statements. 35 ActivePassive Global Bond Fund SCHEDULE OF INVESTMENTS October 31, 2011 Fair Shares Value EXCHANGE-TRADED FUNDS – 54.89% SPDR Barclays Capital International Treasury Bond ETF (b) $ Vanguard Total Bond Market ETF (b) TOTAL EXCHANGE-TRADED FUNDS (Cost $8,381,738) OPEN-END FUNDS – 45.11% Loomis Sayles Global Bond Fund (b) Oppenheimer International Bond Fund TOTAL OPEN-END FUNDS (Cost $6,843,139) SHORT-TERM INVESTMENTS – 1.03% Investment Companies – 1.03% Fidelity Institutional Money Market Portfolio – Select Class, 0.10% (a) TOTAL SHORT-TERM INVESTMENTS (Cost $166,926) Total Investments (Cost $15,391,803) – 101.03% Liabilities in Excess of Other Assets – (1.03%) ) TOTAL NET ASSETS – 100.00% $ FOOTNOTES Percentages are stated as a percent of net assets. (a) Rate shown is the 7-day yield as of October 31, 2011. (b) See Note 10 for significant ownership concentration. The accompanying notes are an integral part of these financial statements. 36 ActivePassive Intermediate Taxable Bond Fund SCHEDULE OF INVESTMENTS October 31, 2011 Principal Fair Amount Value ASSET BACKED SECURITIES – 2.97% Bank of America Credit Card Trust, 0.309%, 04/15/2016 (b) $ $ Capital Auto Receivables Asset Trust., 4.68%, 10/15/2012 Capital One Multi-Asset Execution Trust, 0.453%, 12/15/2016 (b) Chrysler Financial Auto Securitization, 0.91%, 08/08/2013 2.82%, 01/15/2016 Honda Auto Receivables Owners Trust, 0.65%, 06/15/2013 0.94%, 03/18/2015 0.94%, 12/21/2016 Hyundai Auto Receivables Trust, 2.03%, 08/15/2013 Mercedes-Benz Auto Receivables Trust, 0.85%, 03/16/2015 Nissan Auto Receivables Owner Trust, 0.87%, 07/15/2014 (b) Toyota Auto Receivables Owners Trust, 0.53%, 04/15/2014 0.98%, 10/15/2014 USAA Auto Owner Trust, 1.54%, 02/18/2014 (b) World Omni Auto Receivables Trust, 2.21%, 05/15/2015 TOTAL ASSET BACKED SECURITIES (Cost $915,527) COLLATERALIZED MORTGAGE OBLIGATION – PRIVATE MORTGAGE BACKED SECURITIES – 2.56% Bear Stearns Commercial Mortgage Securities, 4.95%, 02/11/2041 5.537%, 10/12/2041 Citigroup Commercial Mortgage Trust, 5.462%, 10/15/2049 The accompanying notes are an integral part of these financial statements. 37 ActivePassive Intermediate Taxable Bond Fund SCHEDULE OF INVESTMENTS (Continued) October 31, 2011 Principal Fair Amount Value COLLATERALIZED MORTGAGE OBLIGATION – PRIVATE MORTGAGE BACKED SECURITIES – 2.56% (Continued) CS First Boston Mortgage Securities Co., 3.936%, 05/15/2038 $ $ GMAC Commercial Mortgage Securities Inc., 5.238%, 11/10/2045 (b) GS Mortgage Securities Corp., 5.56%, 11/14/2039 JP Morgan Chase Commercial Mortgage, 5.42%, 01/15/2049 5.429%, 12/12/2043 LB-UBS Commercial Mortgage Trust, 4.794%, 07/15/2040 5.347%, 11/15/2038 Morgan Stanley Capital, 5.359%, 02/12/2044 5.546%, 06/15/2038 (b) 5.92%, 08/12/2041 (b) 5.514%, 11/12/2049 (b) Wachovia Bank Commercial Mortgage Trust, 5.308%, 11/15/2048 TOTAL COLLATERALIZED MORTGAGE OBLIGATION – PRIVATE MORTGAGE BACKED SECURITIES (Cost $789,963) CORPORATE BONDS – 11.22% Accommodation & Food Services – 0.16% Starbucks Corp., 6.25%, 08/15/2017 Finance & Insurance – 5.18% AMB Property LP, 6.625%, 12/01/2019 7.50%, 06/30/2018 American International Group, Inc., 5.85%, 01/16/2018 The accompanying notes are an integral part of these financial statements. 38 ActivePassive Intermediate Taxable Bond Fund SCHEDULE OF INVESTMENTS (Continued) October 31, 2011 Principal Fair Amount Value CORPORATE BONDS – 11.22% (Continued) Finance & Insurance – 5.18% (Continued) Bank of America Corp., 5.75%, 08/15/2016 $ $ 7.375%, 05/15/2014 7.625%, 06/01/2019 BB&T Corp., 3.95%, 04/29/2016 Bear Stearns Cos. LLC, 6.40%, 10/02/2017 Bunge Limited Finance Corp., 4.10%, 03/15/2016 Caterpillar Financial Services Corp., 1.375%, 05/20/2014 First Horizon National, 5.375%, 12/15/2015 General Electric Capital Corp., 4.375%, 09/16/2020 5.40%, 02/15/2017 5.625%, 09/15/2017 Goldman Sachs Group, Inc., 5.375%, 03/15/2020 5.75%, 10/01/2016 HCP, Inc. 5.375%, 02/01/2021 HSBC Finance Corp., 5.00%, 06/30/2015 Jefferies Group Inc., 5.125%, 04/13/2018 John Deere Capital Corp, 1.875%, 06/17/2013 MetLife, Inc., 6.817%, 08/15/2018 7.717%, 02/15/2019 National Rural Utilities Cooperative Finance Corp., 7.25%, 03/01/2012 PNC Financial Services Group, Inc., 6.00%, 12/07/2017 Prudential Financial Inc., 5.15%, 01/15/2013 The Charles Schwab Corp., 4.95%, 06/01/2014 UnitedHealth Group, Inc., 4.70%, 02/15/2021 4.875%, 04/01/2013 Vornado Realty LP, 4.25%, 04/01/2015 The accompanying notes are an integral part of these financial statements. 39 ActivePassive Intermediate Taxable Bond Fund SCHEDULE OF INVESTMENTS (Continued) October 31, 2011 Principal Fair Amount Value CORPORATE BONDS – 11.22% (Continued) Finance & Insurance – 5.18% (Continued) Wachovia Corp., 5.75%, 06/15/2017 $ $ Wells Fargo & Co., 5.625%, 12/11/2017 Information – 1.04% AT&T, Inc., 5.50%, 02/01/2018 Directv Holdings, 5.00%, 03/01/2021 Verizon Communications, Inc., 5.50%, 02/15/2018 Vodafone Group Plc, 5.00%, 12/16/2013 (a) Manufacturing – 1.96% Alcoa Inc., 5.40%, 04/15/2021 ArcelorMittal, 9.00%, 02/15/2015 (a) 9.85%, 06/01/2019 (a) Boeing Co., 3.50%, 02/15/2015 Coca Cola Enterprises, Inc., 5.00%, 08/15/2013 7.375%, 03/03/2014 Conagra Foods, Inc., 5.875%, 04/15/2014 ConocoPhillips, 5.625%, 10/15/2016 (a) The Dow Chemical Co., 4.25%, 11/15/2020 7.60%, 05/15/2014 H.J. Heinz Co., 5.35%, 07/15/2013 Valero Energy Corp., 9.375%, 03/15/2019 Wyeth, 5.50%, 02/01/2014 Mining – 0.63% Barrick Gold Finance Co., 4.88%, 11/15/2014 (a) 6.13%, 09/15/2013 (a) Enterprise Products Operations LLC, 6.50%, 01/31/2019 The accompanying notes are an integral part of these financial statements. 40 ActivePassive Intermediate Taxable Bond Fund SCHEDULE OF INVESTMENTS (Continued) October 31, 2011 Principal Fair Amount Value CORPORATE BONDS – 11.22% (Continued) Mining – 0.63% (Continued) Shell International, 4.00%, 03/21/2014 (a) $ $ WMC Finance USA, 5.125%, 05/15/2013 (a) Professional, Scientific & Technical Services – 0.19% Electronic Data Systems Corp., 6.00%, 08/01/2013 Retail Trade – 0.95% CVS Caremark Corp., 4.125%, 05/15/2021 Kroger Co., 7.50%, 01/15/2014 Nordstrom Inc., 4.75%, 05/01/2020 Safeway, Inc., 6.35%, 08/15/2017 Target Corp., 1.125%, 07/18/2014 Transportation & Warehousing – 0.33% Boardwalk Pipelines LLC, 5.50%, 02/01/2017 Vale Overseas Ltd, 5.625%, 09/15/2019 (a) Utilities – 0.78% Alabama Power Co., 4.85%, 12/15/2012 Columbus Southern Power Co., 5.50%, 03/01/2013 Dominion Resources Inc., 5.00%, 03/15/2013 Peco Energy Co., 4.75%, 10/01/2012 Sempra Energy, 6.50%, 06/01/2016 TOTAL CORPORATE BONDS (Cost $3,353,502) MORTGAGE BACKED SECURITIES – 1.37% FHLMC, Pool 1G0731, 2.618%, 02/01/2036 (b) FNMA, Pool 888763, 5.136%, 10/01/2037 (b) FNMA, Pool 913253, 5.106%, 03/01/2037 (b) FNMA, Pool 256638, 6.00%, 03/01/2037 (b) The accompanying notes are an integral part of these financial statements. 41 ActivePassive Intermediate Taxable Bond Fund SCHEDULE OF INVESTMENTS (Continued) October 31, 2011 Principal Fair Amount Value MORTGAGE BACKED SECURITIES – 1.37% (Continued) FNMA, Pool 256749, 6.00%, 06/01/2037 $ $ FNMA, Pool 899717, 6.00%, 09/01/2037 TOTAL MORTGAGE BACKED SECURITIES (Cost $410,232) U.S. GOVERNMENT AGENCY ISSUES – 6.10% FAMCA, 6.71%, 07/28/2014 FHLMC, 1.00%, 08/27/2014 FHLMC, 1.125%, 07/27/2012 FHLMC, 2.50%, 05/27/2016 FHLMC, 3.75%, 03/27/2019 FNMA, 1.125%, 06/27/2014 FNMA, 3.50%, 11/15/2040 FNMA, 5.00%, 11/15/2040 GNMA, Pool 781468, 6.50%, 07/15/2032 GNMA, Pool 781159, 7.50%, 04/15/2030 GNMA, Pool 543435, 7.50%, 11/15/2030 GNMA, Pool 781187, 8.00%, 06/15/2030 TOTAL U.S. GOVERNMENT AGENCY ISSUES (Cost $1,864,899) U.S. TREASURY OBLIGATIONS – 8.50% U.S. Treasury Note, 0.38%, 06/30/2013 0.75%, 06/15/2014 2.25%, 03/31/2016 2.50%, 06/30/2017 3.50%, 05/15/2020 TOTAL U.S. TREASURY OBLIGATIONS (Cost $2,498,703) The accompanying notes are an integral part of these financial statements. 42 ActivePassive Intermediate Taxable Bond Fund SCHEDULE OF INVESTMENTS (Continued) October 31, 2011 Fair Shares Value EXCHANGE-TRADED FUNDS – 66.15% Vanguard Total Bond Market ETF (d) $ TOTAL EXCHANGE-TRADED FUNDS (Cost $19,459,080) SHORT-TERM INVESTMENTS – 2.72% Investment Companies Fidelity Institutional Money Market Portfolio – Select Class, 0.10% (c) TOTAL SHORT-TERM INVESTMENTS (Cost $840,988) Total Investments (Cost $30,132,894) – 101.59% Liabilities in Excess of Other Assets– (1.59%) ) TOTAL NET ASSETS – 100.00% $ FOOTNOTES Percentages are stated as a percent of net assets. FAMCAFederal Agricultural Mortgage Corp. FHLMCFederal Home Loan Mortgage Corp. FNMAFederal National Mortgage Assoc. GNMAGovernment National Mortgage Assoc. (a) Foreign Issued Security (b) Variable rate securities, the coupon rate shown is the effective interest rate as of October 31, 2011. (c) Rate shown is the 7-day yield as of October 31, 2011. (d) See Note 10 for significant ownership concentration. The accompanying notes are an integral part of these financial statements. 43 ActivePassive Intermediate Municipal Bond Fund SCHEDULE OF INVESTMENTS October 31, 2011 Principal Fair Amount Value MUNICIPAL BONDS – 55.32% Arizona – 1.00% City of Phoenix Civic Improvement Corporation, 5.50%, 07/01/2018 $ $ California – 9.40% California Health Facilities Financing Authority, 5.50%, 07/01/2025 The Regents of the University of California Limited Project, 5.00%, 05/15/2021 San Francisco Bay Area Toll Authority, 5.00%, 04/01/2021 State of California Department of Water Resources, 5.00%, 05/01/2018 5.00%, 05/01/2021 State of California Economic Recovery, 5.00%, 07/01/2020 State of California Various Purpose, 5.00%, 03/01/2026 5.25%, 04/01/2022 Colorado – 0.66% Colorado Regional Transportation District, 5.00%, 12/01/2021 Florida – 5.70% Florida State Turnpike Authority, 5.00%, 07/01/2020 Orlando Utilities Commission, 5.00%, 10/01/2019 State of Florida Board of Education, 5.00%, 06/01/2022 5.00%, 06/01/2023 Georgia – 0.89% Metropolitan Atlanta Rapid Transit Authority, 5.00%, 07/01/2017 The accompanying notes are an integral part of these financial statements. 44 ActivePassive Intermediate Municipal Bond Fund SCHEDULE OF INVESTMENTS (Continued) October 31, 2011 Principal Fair Amount Value MUNICIPAL BONDS – 55.32% Illinois – 2.23% State of Illinois, Build Illinois, 5.00%, 06/15/2022 $ $ University of Illinois, 5.50%, 04/01/2019 Massachusetts – 3.75% Massachusetts Bay Transportation Authority, 5.00%, 07/01/2024 Massachusetts Water Pollution Abatement Trust, 5.00%, 08/01/2018 Michigan – 3.75% Michigan State Hospital Finance Authority, 5.00%, 11/15/2021 Michigan State Trunk Line Fund, 5.00%, 11/01/2018 5.00%, 09/01/2019 New Hampshire – 2.10% New Hampshire Municipal Bond Bank, 5.00%, 08/15/2023, New Jersey – 3.52% New Jersey Economic Development Authority, 5.00%, 03/01/2017 New Jersey Environmental Infrastructure, 5.00%, 09/01/2023 New York – 5.36% City of New York General Obligation, 5.00%, 08/01/2022 New York City Transitional Finance Authority, 5.00%, 08/01/2020 The accompanying notes are an integral part of these financial statements. 45 ActivePassive Intermediate Municipal Bond Fund SCHEDULE OF INVESTMENTS (Continued) October 31, 2011 Principal Fair Amount Value MUNICIPAL BONDS – 55.32% (Continued) New York – 5.36% (Continued) New York State Thruway Authority, 5.00%, 04/01/2017 $ $ 5.00%, 03/15/2021 North Carolina – 1.23% North Carolina Eastern Municipal Power Agency, 5.25%, 01/01/2020 State of North Carolina Capital Improvement, 5.00%, 05/01/2021 Ohio – 2.51% State of Ohio General Obligation, 5.00%, 08/01/2017 Oklahoma – 1.42% Oklahoma Water Resources Board, 5.00%, 04/01/2022 Oregon – 2.54% State of Oregon Department of Administrative Services, 5.00%, 04/01/2019 Texas – 7.64% City of Houston Public Improvement, 5.00%, 03/01/2018 City of San Antonio Electric & Gas, 5.00%, 02/01/2021 North Texas Tollway Authority, 5.00%, 09/01/2021 Texas Public Finance Authority, 5.00%, 07/01/2019 Texas Transportation Commission State Highway, 5.00%, 04/01/2018 University of Texas System Board of Regents 5.00%, 08/15/2022 The accompanying notes are an integral part of these financial statements. 46 ActivePassive Intermediate Municipal Bond Fund SCHEDULE OF INVESTMENTS (Continued) October 31, 2011 Principal Fair Amount Value MUNICIPAL BONDS – 55.32% (Continued) Utah – 0.97% Intermountain Power Agency of Utah, 5.25%, 07/01/2020 $ $ Washington – 0.65% Energy Northwest, 5.50%, 07/01/2017 TOTAL MUNICIPAL BONDS (Cost $8,580,954) Shares EXCHANGE-TRADED FUNDS – 41.21% iShares S&P National AMT-Free Bond Fund SPDR Nuveen Barclays Capital Municipal Bond ETF TOTAL EXCHANGE-TRADED FUNDS (Cost $6,427,368) SHORT-TERM INVESTMENTS – 3.06% Fidelity Institutional Tax-Exempt Portfolio – Institutional Class, 0.15% (a) TOTAL SHORT-TERM INVESTMENTS (Cost $501,494) Total Investments (Cost $15,509,816) – 99.59% Other Assets in Excess ofLiabilities – 0.41% TOTAL NET ASSETS – 100.00% $ FOOTNOTES Percentages are stated as a percent of net assets. (a) Rate shown is the 7-day yield as of October 31, 2011. The accompanying notes are an integral part of these financial statements. 47 ActivePassive Funds STATEMENTS OF ASSETS AND LIABILITIES October 31, 2011 Large Cap Large Cap Small/Mid Growth Value Cap Fund Fund Fund ASSETS: Investments, at value (cost $26,944,905, $22,641,826, $18,397,676, $18,731,960, $15,391,803, $30,132,894 and $15,509,816, respectively) $ $ $ Foreign currencies, at value (cost $0, $0, $0, $37,686, $0, $0 and $0, respectively) — — — Dividends and interest receivable 64 Receivable for fund shares sold Receivable for securities sold — — Receivable from Advisor — — Prepaid expenses and other assets Total Assets LIABILITIES: Payable for securities purchased — Payable for fund shares redeemed Payable to Advisor — Distribution fees payable Accrued administration expense Accrued custody expense Accrued compliance fees Payable to trustees — Accrued fund accounting expense Accrued interest payable — — — Accrued service fees Accrued transfer agent expense Other accrued expenses and other liabilities Total Liabilities NET ASSETS $ $ $ The accompanying notes are an integral part of these financial statements. 48 ActivePassive Funds STATEMENTS OF ASSETS AND LIABILITIES (Continued) October 31, 2011 Intermediate Intermediate International Global Bond Taxable Municipal Equity Fund Fund Bond Fund Bond Fund $ — 97 — 63 17 56 $ $ $ The accompanying notes are an integral part of these financial statements. 49 ActivePassive Funds STATEMENTS OF ASSETS AND LIABILITIES (Continued) October 31, 2011 Large Cap Large Cap Small/Mid Growth Value Cap Fund Fund Fund NET ASSETS CONSIST OF: Capital stock $ $ $ Accumulated net investment income (loss) — — Accumulated net realized gain (loss) on investments Unrealized net appreciation (depreciation) on: Investments Foreign currency related transactions — — — Total Net Assets $ $ $ NET ASSETS Shares issued and outstanding (Unlimited number of beneficial interest authorized, $0.01 par value) Net asset value, redemption price per share $ $ $ Maximum offering price per share (net asset value divided by 94.25%) $ $ $ The accompanying notes are an integral part of these financial statements. 50 ActivePassive Funds STATEMENTS OF ASSETS AND LIABILITIES (Continued) October 31, 2011 Intermediate Intermediate International Global Bond Taxable Municipal Equity Fund Fund Bond Fund Bond Fund $ ) ) — — — $ The accompanying notes are an integral part of these financial statements. 51 ActivePassive Funds STATEMENTS OF OPERATIONS For the Year Ended October 31, 2011 Large Cap Large Cap Small/Mid Growth Value Cap Fund Fund Fund INVESTMENT INCOME: Dividend income(1) $ $ $ Interest income Total investment income EXPENSES: Investment advisory fees (Note 4) Administration fees (Note 4) Distribution fees (Note 5) Service fees (Note 6) Fund accounting fees (Note 4) Audit fees Federal and state registration fees Transfer agent fees and expenses (Note 4) Chief Compliance Officer fees and expenses (Note 4) Legal fees Reports to shareholders Trustees’ fees and expenses Custody fees (Note 4) Interest expense (Note 8) 45 6 6 Other Total expenses before reimbursement from advisor Expense reimbursement from advisor (Note 4) Net expenses NET INVESTMENT INCOME (LOSS) ) ) REALIZED AND UNREALIZED GAIN (LOSS): Net realized gain (loss) on: Investments $ $ $ Foreign currency related transactions — — — Long-term capital gain distributions from regulated investment companies — — — Change in unrealized appreciation (depreciation) on: Investments Foreign currency related transactions — — — Net realized and unrealized gain (loss) NET INCREASE (DECREASE) IN NET ASSETS RESULTING FROM OPERATIONS $ $ $ Net of foreign taxes withheld of $2,397, $0, $0, $34,348, $0, $0 and $0, respectively. The accompanying notes are an integral part of these financial statements. 52 ActivePassive Funds STATEMENTS OF OPERATIONS (Continued) For the Year Ended October 31, 2011 Intermediate Intermediate International Global Bond Taxable Municipal Equity Fund Fund Bond Fund Bond Fund $ 16 87 91 58 ) $ $ ) $ $ ) — — — ) ) — — — ) ) $ ) $ $ $ The accompanying notes are an integral part of these financial statements. 53 ActivePassive Funds STATEMENTS OF CHANGES IN NET ASSETS Large Cap Growth Fund Large Cap Value Fund Year Year Year Year Ended Ended Ended Ended October 31, October 31, October 31, October 31, OPERATIONS: Net investment income (loss) $ ) $ ) $ $ Net realized gain (loss) on investments and foreign currency related transactions ) ) Change in unrealized appreciation (depreciation) on securities Net increase (decrease) in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS FROM: Net investment income — ) ) ) Total distributions — ) ) ) CAPITAL SHARE TRANSACTIONS: Proceeds from shares subscribed Dividends reinvested — Cost of shares redeemed ) Net increase in net assets derived from capital share transactions TOTAL INCREASE IN NET ASSETS NET ASSETS: Beginning of period End of period $ Accumulated net investment income (loss), end of period $
